Citation Nr: 9924457	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

Entitlement to service connection for peripheral neuropathy 
and a prostate condition.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds to the right iliac crest.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for peripheral neuropathy and a prostate 
condition, increased the evaluation for PTSD from 10 to 
30 percent, and denied an increased (compensable) evaluation 
for residuals of shell fragment wounds to the right iliac 
crest.


REMAND

The veteran testified at a video conference hearing before 
the undersigned in April 1999 to the effect that he had 
received recent treatment for disabilities being considered 
in this appeal, including tests with regard to his claims for 
service connection for peripheral neuropathy and a prostate 
condition based on exposure to agent orange in Vietnam, at 
the VA Medical Center (VAMC) in Clarksburg, West Virginia.  
These records should be secured in light of VA's duty to 
obtain ongoing treatment records.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

VA reports of the veteran's psychiatric evaluations indicate 
the presence of PTSD symptoms that produce moderate to severe 
impairment, and the psychiatrist who conducted the June 1997 
VA psychiatric examination concluded that the veteran was not 
capable of gainful employment due to PTSD symptoms.  At a VA 
psychiatric examination in July 1995, the PTSD symptoms were 
mild.  The overall evidence leaves the Board uncertain as to 
the severity of the PTSD.  The VA duty to assist the veteran 
includes providing a thorough and contemporaneous medical 
examination that takes into account prior medical evaluations 
and treatment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In June 1997, the veteran underwent a VA medical examination 
to determine the severity of the residuals of shell fragment 
wounds to the right iliac crest.  The report of this 
examination indicates that the residuals were asymptomatic.  
At the April 1999 video conference hearing the veteran 
testified to the effect that these residuals were now 
symptomatic.  Under the circumstances, the veteran should be 
provided with a contemporary examination to determine the 
severity of these residuals.  Weggenmann, 5 Vet. App. 281.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of all 
the veteran's treatment at the Clarksburg 
VAMC since 1998 for inclusion in the 
claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of the PTSD.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The psychiatrist should offer an opinion 
on what effect the PTSD has on the 
veteran's ability to work and provide a 
GAF (Global Assessment of Functioning).  
The examiner should support the opinions 
by discussing medical principles as 
applied to the specific medical evidence 
in the veteran's case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the 
psychiatrist and reviewed prior to the 
examination.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of the residuals of shell 
fragment wounds to the right iliac crest.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  

4.  After the above development, the RO 
should review the veteran's claims.  If 
action remains adverse to him, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












